Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 12, 2009







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed February 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01152-CV
____________
 
IN RE ACE TRANSPORTATION, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
December 23, 2008, Relator, Ace Transportation, Inc., filed a petition for writ
of mandamus in this Court.  See Tex.
Gov=t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  Relator asked this Court to order
the Honorable Mark Davidson, Judge, 11th District Court, Harris County, Texas,
to set aside portions of his order dated December 22, 2008, entered in trial
court cause number 2008-11970, styled Juan Andres Mendez, et al. v. Ace
Transportation, Inc., et al.  Relator claims the trial court abused its
discretion in ordering production of documents in response to what it claims
are facially overbroad discovery requests.  Relator also filed a motion for
emergency relief seeking a temporary stay.  On December 23, 2008, this Court
issued an order staying the December 22, 2008 order until further order of this
Court.  




Because
the respondent ceased to hold the office of Judge of the 11th District Court,
Harris County, Texas, after the institution of this action, we abated this
mandamus proceeding to permit the respondent=s successor, the Honorable Mike
Miller, to reconsider the decision regarding relator=s request for relief.  See Tex.
R. App. P. 7.2(b).  On February 6, 2009, the trial court furnished a copy of
its Agreed Order on Plaintiffs= Motion to Compel Discovery signed February 5, 2009, which
modified the court=s previous orders of December 22, 2008, and December 31,
2008, and vacated all portions of these orders concerning the imposition of
sanctions.  Therefore, we REINSTATE this proceeding.
The
present petition for writ of mandamus has been rendered moot by the February 5,
2009, order.  The stay order of the December 22, 2008 order below is DISSOLVED. 
If any party intends to seek mandamus relief from the trial court=s modified February 5, 2009, order, a
new petition for writ of mandamus is required.  
Accordingly,
the petition for writ of mandamus is ordered DISMISSED AS MOOT.
 
PER CURIAM
 
Panel consists of Justices Frost,
Brown and Boyce.